Citation Nr: 0217397	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-07 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the veteran meets the eligibility requirements for 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran has recognized service from August 1946 to May 
1949.  
This appeal arises from an April 2001 decision of the VA 
Regional Office (RO) in Manila, Philippines.


FINDING OF FACT

The veteran had active service with the New Philippine 
Scouts from August 1946 to May 1949; he did not have service 
as a member of the Army of the United States (AUS), or the 
Philippine Commonwealth Army, including recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The veteran's recognized service does not meet the 
requirements for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.8, 3.9, 3.203 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran has been adequately notified of the applicable laws 
and regulations regarding the criteria under which 
nonservice-connected pension benefits may be granted.  The 
Board concludes that the discussions in the RO's decision, 
the statement of the case, supplemental statement of the 
case, and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification 
requirement.  The Board therefore finds that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159(d)).

Although the appellant's claim was adjudicated under the 
rules in effect prior to the revision to the statute, the 
Board finds that the change in the law has no material 
effect on the adjudication of the appellant's claim.  His 
eligibility for VA benefits is contingent on certification 
of service by the service department, and the RO informed 
him of that requirement in the statement of the case.  The 
appellant has not provided any new identifying information 
that would warrant an additional search by the service 
department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994).

Under the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate 
review.

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as 
a veteran of active military, naval or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Non- 
service-connected disability pension may be awarded to a 
veteran of war who has qualifying service and is permanently 
and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521 (West 
1991).  A veteran meets the service requirement if he or she 
served in the "active military, naval, or air service" 
during the time periods listed in 38 U.S.C.A. § 1521(j).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and re-enlistments of Philippines Scouts in the 
Regular Army between October 6, 1945 and June 20, 1947, 
inclusive, were made under the provisions of Pub. L. 190 as 
it constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).  In effect, those 
persons with such service are not entitled to nonservice-
connected VA disability pension benefits.  Id; Cacalda v. 
Brown, 9 Vet. App. 261, 264 (1996).

For purposes of establishing entitlement to VA benefits, the 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and 
character of service; and (3) in the opinion of the VA, the 
document is genuine, and the information contained therein 
accurate.  38 C.F.R. § 3.203(a).

Factual Background.  The appellant has presented a 
certificate from the Headquarters Philippines Command that 
revealed he was discharged on May 11, 1949 from the 
Philippine Scouts.  His Separation Qualification Record from 
the Army of the United States reveals he entered active duty 
in August 1946 and was separated in May 1949.  

The RO received the appellant's application for benefits in 
March 2001.  He indicated he was seeking non-service 
connected pension benefits. 

In April 2001 the RO wrote the veteran a letter informing 
him his claim had been denied.  They explained to the 
veteran that the proof of service he had submitted 
demonstrated he was a former member of the New Philippine 
Scouts from August 17, 1946 to May 11, 1949.  The letter 
also listed the evidence considered in reaching the 
decision.  

The veteran appealed the RO determination to the Board of 
Veterans' Appeals and requested a hearing.  The RO issued 
the veteran a statement of the case in August 2001.  It 
listed the evidence in the claims folder and explained to 
the veteran the basis for the RO determination.  

The veteran testified before a Hearing Review Officer at the 
RO at a September 2001 personal hearing.  The veteran stated 
he had no evidence to submit.  He expressed his frustration 
that he would not receive any monetary benefit for the 
services he rendered during the war.  A supplemental 
statement of the case was issued to the veteran in September 
2001.  

A Request for Information form dated in March 2001 indicates 
the RO asked for verification of the veteran's dates of 
service and the component of service.  They received a 
response that the veteran was a Philippine Scout from August 
1946 to May 1949.  

Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he has basic eligibility for the 
benefits claimed.  A person seeking to establish veteran 
status must do so by a preponderance of the evidence, and 
the benefit-of-the-doubt doctrine is not applicable to that 
determination of status.  Struck v. Brown, 9 Vet. App. 145, 
152 (1996).  

The service department has made a determination as to the 
veteran's service.  It does not include qualifying service 
for nonservice-connected pension benefits.  The information 
provided by the service department rules out service in the 
Philippine Scouts prior to October 6, 1946.  The United 
States Court of Veterans Appeals has held that a service 
department determination as to an individual's service shall 
be binding on the VA, unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465, 468 
(1996); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Under 38 U.S.C.A. § 107(b), service such as that shown by 
the veteran, is not deemed to have been active military, 
naval or air service for the purpose of awarding nonservice-
connected pensions.  This law has been held not to violate 
the United States Constitution.  Quiban v. Veterans 
Administration, 928 F.2d 1154, 1158 (D.C. Cir. 1991); see 
also Dela Pena v. Derwinski, 2 Vet. App. 80, 81 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In sum, the Board finds that the appellant served in the 
Philippine Scouts from August 1946 to May 1949.  All 
enlistments in the Philippine Scouts between October 6, 
1945, and June 30, 1947, were in the "New" Philippine 
Scouts.  See 38 C.F.R. § 3.8(b); Laruan v. Principi, 4 Vet. 
App. 100 (1993).  New Philippine Scouts are limited, under 
38 U.S.C.A. § 107(b), to VA benefits for compensation for 
service-connected disability or death, and their survivors 
may receive dependency and indemnity compensation for the 
service-connected death of the veterans.  See Laruan, 1 Vet. 
App. at 101.  Under section 107(b), service in the New 
Philippine Scouts is not deemed to be "active military, 
naval, or air service" for purposes of eligibility for 
nonservice-connected pension benefits.  Id.  Therefore, the 
appellant, whose only service was in the New Philippine 
Scouts from August 1946 to May 1949, does not meet the 
qualifying service requisite for a non-service-connected 
pension.

As the law and not the evidence is dispositive in this case, 
the appeal is denied due to absence of legal merit.  Cacalda 
v. Brown, 9 Vet. App. 261 (1996);  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Inasmuch as the veteran does not meet the basic eligibility 
requirements for VA pension benefits, the appeal is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

